Citation Nr: 1426962	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for claimed residuals of a head injury.

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from March 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in April 2012.  This matter was originally on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  The Roanoke, Virginia otherwise has jurisdiction of the claims folder.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.


FINDINGS OF FACT

1.  Residuals of a claimed head injury were not manifested in service, and are not shown to be causally or etiologically related to active service.

2.  Residuals of a stroke were not manifested in service, and are not shown to be causally or etiologically related to active service; a brain hemorrhage or a brain thrombosis was not manifested within a year of separation from service.

3.  A chronic headache disability was not manifested in service, and is not shown to be causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  Residuals of a claimed head injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  Residuals of a stroke were not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  A chronic headache disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's April 2012 Remand, the Appeals Management Center (AMC) requested that the Veteran identify any outstanding treatment records and provide more specific information as to how his claimed disabilities relate to his active duty service, scheduled the Veteran for a VA examination to determine the nature and etiology of his claimed disabilities, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2012 Remand, as will be set forth below.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2007 and April 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in October 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The Board notes that although a VA examination was scheduled for the Veteran, he was unable to report due to the fact that he had had a seizure and was unable to communicate.  In an April 2014 Appellate Brief, the Veteran's representative noted that the October 2012 Supplemental Statement of the Case noted under reasons and bases, "although due to no fault of your own we cannot schedule you for a VA examination that would be necessary in order to establish service connection for your claimed conditions. In these cases we must evaluate the evidence of record and any additional evidence submitted by you as material to your claim."  The representative noted that this disposition was made almost two years ago and asked, "What is the Veteran's current condition?"  In this case, there has been no indication from either the Veteran or his representative that he is, in fact, able to report for such an examination.  It is indicated that he is in a nursing home, and cannot travel except by ambulance.  Thus, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

As was noted in the prior remand, and as discussed below, there was one episode of a headache in service, but no evidence of any head injury or trauma.  The representative requested the examination, and so one was scheduled.  Given the Veteran's current condition, it does not appear that additional examination is feasible or would provide any basis to alter the outcome herein, based on the evidence now of record.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The service treatment records are absent complaints, findings or diagnoses of a head injury or a stroke during service.  

The service treatment records indicate that the Veteran was seen in May 1969 with complaint of frequent headaches off and on during the day.  Despite complaints of headaches in service, the Board cannot conclude a "chronic" headache disability was incurred during service.  That an injury or illness occurred in service alone is not enough; there must be chronic disability resulting from that injury or illness.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

In this case, on the clinical examination in October 1969 for separation from service, no abnormality was noted for the Veteran's neurologic system.  Further, on the Report of Medical History completed by the veteran in conjunction with his separation physical, the veteran denied ever having frequent or severe headaches or history of head injury.   

Thus, there is no medical evidence that shows that the Veteran suffered from a head injury, a stroke, or chronic headaches during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Brain hemorrhage and thrombosis can be service-connected on such a basis.  Even assuming that the Veteran's stroke was caused by either a hemorrhage or thrombosis, the first showing was not until many years after the appellant's discharge from service.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, there is no evidence of either a chronic headache disability or a chronic disability as a result of a head injury.  In the absence of competent medical evidence that a chronic disability exists and that such disability was caused by or aggravated by the Veteran's active duty service, the criteria for establishing service connection for a chronic headache disability and a chronic disability as a result of a head injury have not been established.  38 C.F.R. § 3.303. 

Post-service medical records indicate that the Veteran suffered a stroke in 2006.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  No medical professional, however, has ever related the Veteran's stroke or its residuals to his active duty service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of this problem until 2006, more than thirty years, after service.  

It is also noted that records associated with the file, including evaluations of the head describe no residuals associated with head trauma or injury. 

Thus, the record is absent evidence of a head injury, stroke, and chronic headaches during service, evidence of brain hemorrhage or thrombosis within a year following discharge from service, medical evidence of a chronic headache disability, medical evidence of a chronic disability resulting from a head injury, and medical evidence of a nexus between a stroke suffered in 2006 and the Veteran's active duty service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for claimed residuals of a head injury is denied

Entitlement to service connection for residuals of a stroke is denied.

Entitlement to service connection for headaches is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


